IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-10088
                         Conference Calendar



LUCIAN LEE SPANN, JR.,

                                          Plaintiff-Appellant,


versus

L.W. WOODS, Warden of McConnel Unit
(formerly Warden of Price Daniel Unit),
in his individual capacity; ET AL.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:94-CV-141-C
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lucian Lee Spann, Jr., TDCJ No. 591831, a Texas state

prisoner, appeals the district court’s order denying his motions

to amend his complaint, for a subpoena duces tecum, and for a

copy of the district court’s file in his 42 U.S.C. § 1983 action.

     This court must determine if it has appellate jurisdiction

on its own motion, if necessary.    Williams v. Brown & Root, Inc.,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-10088
                                 - 2 -

828 F.2d 325, 327 (5th Cir. 1987).    The district court’s order

denying Spann’s motions to amend his complaint, for a subpoena

duces tecum, and for a copy of the district court’s file is not

an appealable final order and is not appealable under the

collateral order doctrine.    See Dardar v. Lafourche Realty Co.,

849 F.2d 955, 957 (5th Cir. 1988); EEOC v. Kerrville Bus Co., 925
F.2d 129, 134 (5th Cir. 1991).    Accordingly, Spann’s appeal is

DISMISSED as frivolous.   See Loc. R. 42.2.

     We warn Spann that the filing of frivolous appeals will

result in additional sanctions.    E.g., Smith v. McCleod, 946 F.2d
417, 418 (5th Cir. 1991); Jackson v. Carpenter, 921 F.2d 68, 69

(5th Cir. 1991).   If Spann has any other appeals pending in this

court at this time, he should review them in light of the

foregoing warning and move to withdraw any appeal that is

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.